                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WILLIAM E. BUSH JR.,

                   Plaintiff,                              8:19CV450

      vs.
                                                       MEMORANDUM
LAW INFORCEMENT OF THE                                  AND ORDER
UNION, Official capacity;

                   Defendant.


       On October 16, 2019, the court ordered Plaintiff to pay the $400.00 filing
and administrative fees or file a request for leave to proceed in forma pauperis that
complies with 28 U.S.C. § 1915 within 30 days or face dismissal of this action.
Additionally, on November 22, 2019, the court ordered Plaintiff to update his
address with the court within 20 days or face dismissal of this action. To date,
Plaintiff has not paid the fees, submitted a request for leave to proceed in forma
pauperis, updated his address, or taken any other action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 20th day of December, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
